          Case 2:21-cv-00071-JAT Document 18 Filed 08/04/21 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Sabina Carol Francois,                           No. CV-21-00071-PHX-JAT
10                  Petitioner,                       ORDER
11   v.
12   United States Citizenship and Immigration
     Services, et al.,
13
                    Respondents.
14
15            Pending before the Court is Defendant United States Citizenship and Immigration
16   Services’ (“the government”) Motion for Summary Judgment and Motion to Dismiss.

17   (Doc. 9). Plaintiff Sabina Carol Francois has responded (Doc. 14), the government has
18   replied (Doc. 15), and the Court now rules.

19   I.       FACTUAL BACKGROUND AND PROCEDURAL HISTORY

20            Plaintiff is a citizen of Trinidad and Tobago. (Doc. 1 at 3; Doc. 10 at 1). She
21   entered the United States in 1983 as a B-2 nonimmigrant visitor. (Id.). In February 1992,
22   Plaintiff married a United States citizen, Randolph Barclay. (Doc. 1 at 3; Doc. 10-3 at 41).

23   In March 1993, Barclay filed a spousal visa petition (Form I-130), and Plaintiff filed an

24   application to adjust her status to that of a lawful permanent resident (Form I-485) with

25   the Immigration and Naturalization Service (INS). (Doc. 10-3 at 4).

26            INS requested that Plaintiff produce her Form I-94 and passport to prove legal
27   1
       Because Plaintiff did not file a controverting statement of facts as required by Local
     Rule of Civil Procedure (“LRCiv”) 56.1(b) and does not otherwise dispute the facts as
28   recited in the government’s motion, the Court accepts the facts as provided by the
     government.
         Case 2:21-cv-00071-JAT Document 18 Filed 08/04/21 Page 2 of 11



 1   entry. (Id. at 5). Plaintiff asserted to INS that her Form I-94 and passport had been stolen,
 2   and she attempted to establish that she lawfully entered the United States by submitting
 3   affidavits. (Id.). The INS, however, deemed the affidavits insufficient because they did
 4   not clearly establish the date of her entry. (Id.).
 5           Accordingly, the INS advised Francois and Barclay to withdraw their pending
 6   documents and to request an immigrant visa through a U.S. consulate overseas. (Id.). In
 7   July 1993, Barclay withdrew the first spousal visa petition, and Plaintiff withdrew her
 8   first adjustment of status application. (Id.). In July 1994, Barclay filed a new spousal visa
 9   petition, which the INS approved in August 1994. (Doc. 10-5 at 4). In December 1994,
10   Plaintiff filed a second application to adjust her status. (Id. at 5). In May 1995, the INS
11   interviewed Plaintiff and Barclay regarding the second adjustment application. (Id.).
12           In September 2000, the INS determined that Plaintiff married Barclay to evade
13   immigration laws. (Id.). Consequently, the INS issued Barclay a notice of intent to revoke
14   the approved second spousal visa petition and later revoked the petition under
15   8 U.S.C. § 1154(c). (Doc. 10-3 at 5). In July 2001, the INS denied Plaintiff’s second
16   application to adjust her status. Plaintiff and Barclay later divorced. (Id.).
17           Plaintiff subsequently married a second United States citizen, James Earl Voice.
18   (Doc. 1-2 at 4). Voice filed a spousal visa petition for Plaintiff with the United States
19   Citizenship and Immigration Services (USCIS)2 in October 2006, and Plaintiff filed a
20   third adjustment application the same day. (Id.). In July 2007, the USCIS denied Voice’s
21   petition under § 1154(c) and, consequently, denied Plaintiff’s third adjustment
22   application. (Id.). In October 2009, the Board of Immigration Appeals (BIA) vacated the
23   denial because the USCIS had failed to issue Voice a Notice of Intent to Deny before it
24   denied his petition, and the BIA remanded the matter to the USCIS for further action.
25   (Id.). In August 2010, the USCIS issued a new decision again denying Voice’s spousal
26   visa petition under § 1154(c). (Id.).
27           While proceedings related to Voice’s petition were ongoing, Plaintiff filed a
28   2
       On March 1, 2003, the INS ceased to exist as an independent agency. Some of its
     functions were transferred to the USCIS.

                                                   -2-
         Case 2:21-cv-00071-JAT Document 18 Filed 08/04/21 Page 3 of 11



 1   separate application for naturalization (Form N-400) in July 2009, which the USCIS
 2   ultimately rejected. Francois v. United States, No. CV-16-02936-PHX-BSB, 2017 WL
 3   467976, at *2 (D. Ariz. Feb. 3, 2017).
 4           After the USCIS denied Voice’s spousal visa petition in August 2010,
 5   Immigration and Customs Enforcement (ICE) issued a Notice to Appear against Plaintiff
 6   in February 2011, initiating removal proceedings against her. (Doc. 1-2 at 4). In
 7   December 2012, an Immigration Judge (IJ) found that Plaintiff was not a lawful
 8   permanent resident and was removable from the United States.3 (Id.).
 9           In September 2013, Plaintiff filed an action in this Court, challenging the denial of
10   Barclay’s second spousal visa petition and Plaintiff’s second and third adjustment of
11   status applications. Francois v. Johnson, No. CV-13-01964-PHX-PGR, 2014 WL
12   1613932 (D. Ariz. Apr. 22, 2014). Plaintiff also sought an order “compelling USCIS to
13   register her status as a lawful permanent resident.” Id. at *3. The Court dismissed
14   Plaintiff’s claims for lack of subject matter jurisdiction and failure to state a claim, and in
15   June 2016, the Ninth Circuit affirmed on jurisdictional grounds. Francois v. Johnson, 667
16   F. App’x 630 (9th Cir. 2016).
17           In August 2016, Plaintiff filed a second action in this Court, “which challenge[d]
18   the same government actions and [sought] the same relief as the First Action, but
19   allege[d] a negligence action under the [Federal Tort Claims Act] in place of the
20   previously dismissed APA and declaratory relief claims.” United States, 2017 WL
21   467976, at *1 (citation omitted). The Court dismissed the second action for lack of
22   subject matter jurisdiction in February 2017. Id. Plaintiff did not appeal.
23           On January 3, 2019, Plaintiff filed another application for naturalization (the
24   “Second N-400 Application”), which the USCIS denied on February 5, 2020. (Doc. 1-2
25   at 4). Plaintiff administratively appealed, and after a hearing, the USCIS upheld the
26   denial of the Second N-400 Application on December 31, 2020 (the “Final Order”). (Doc.
27   3
       In October 2015, an IJ administratively closed Plaintiff’s removal proceedings, and in
     January 2021, ICE filed a motion to recalendar Francois’ removal proceedings. In March
28   2021, an IJ granted ICE’s motion and set Plaintiff’s case for an individual hearing in
     February 2023.

                                                  -3-
      Case 2:21-cv-00071-JAT Document 18 Filed 08/04/21 Page 4 of 11



 1   1-2). The USCIS concluded that Plaintiff failed to demonstrate that she had been a lawful
 2   permanent resident for at least five years immediately preceding the date of filing the
 3   naturalization application. (Id. at 3, 6). Relying on Janjua v. Neufeld, 933 F.3d 1061 (9th
 4   Cir. 2019), the USCIS noted that an IJ had already determined that Plaintiff was not a
 5   lawful permanent resident and that the USCIS could not make a finding to the contrary.
 6   (Id. at 6).
 7           On January 15, 2021, Plaintiff filed the instant action, challenging the denial of
 8   Second N-400 Application under 8 U.S.C. § 1421(c) and requesting de novo review of
 9   the Final Order. (Doc. 1). Plaintiff requests that the Court, “[h]old unlawful and set aside
10   USCIS’s denial of her naturalization application as not warranted by the facts and not in
11   accordance with law,” “[d]eclare that she is prima facie eligible for naturalization,” and
12   “[g]rant naturalization to her.” (Doc. 1 at 6).
13   II.     DISCUSSION
14           a.    Motion to Dismiss for Lack of Jurisdiction
15           The government’s first argues that the Court lacks subject matter jurisdiction over
16   this case. The Court disagrees.
17           Under Federal Rule of Civil Procedure (“Rule”) 12(b)(1), a court must dismiss an
18   action if the court lacks jurisdiction over the subject matter of the suit. The party invoking
19   federal jurisdiction bears the burden of establishing that such jurisdiction exists. Scott v.
20   Breeland, 792 F.2d 925, 927 (9th Cir. 1986). The Court presumes a lack of jurisdiction
21   until the party asserting federal jurisdiction proves otherwise. Kokkonen v. Guardian Life
22   Ins. Co. of Am., 511 U.S. 375, 377 (1994); see Stock West, Inc. v. Confederated Tribes,
23   873 F.2d 1221, 1225 (9th Cir. 1989); Kashkool v. Chertoff, 553 F.Supp.2d 1131, 1134
24   (D. Ariz. 2008). In determining whether it has subject matter jurisdiction, a court is not
25   limited to the allegations in the complaint. See White v. Lee, 227 F.3d 1214, 1242 (9th
26   Cir. 2000). Rather, the court may look beyond the complaint to extrinsic evidence,
27   without converting the motion to dismiss to a motion for summary judgment, and it need
28   not assume the truth of the complaint’s allegations. Id.


                                                  -4-
         Case 2:21-cv-00071-JAT Document 18 Filed 08/04/21 Page 5 of 11



 1           Here, the basis for the Court’s jurisdiction is apparent. As the government
 2   acknowledges, 8 U.S.C § 1421(c) provides that a “person whose application for
 3   naturalization under this subchapter is denied . . . may seek review of such denial before
 4   the United States district court for the district in which such person resides . . . .” “Such
 5   review shall be de novo, and the court shall make its own findings of fact and conclusions
 6   of law and shall, at the request of the petitioner, conduct a hearing de novo on the
 7   application.” Id.
 8           The government, however, argues that the Court lacks jurisdiction to “overturn[]
 9   the IJ’s decision that she is not an LPR.” (Doc. 9 at 8). The government correctly notes
10   that under the REAL ID Act, district courts have no role in reviewing immigration
11   judges’ determinations. They are instead subject to challenge only in the BIA followed by
12   petition of review to the court of appeals. See 8 U.S.C. § 1252(a)(5). But the Ninth
13   Circuit has recognized that “Section 1421(c) plainly confers jurisdiction to review the
14   denial of an application for naturalization on district courts,” and “[n]othing in the text
15   limits the jurisdiction so conferred to review of denials when there is no removal
16   proceeding pending.” De Lara Bellajaro v. Schiltgen, 378 F.3d 1042, 1046 (9th Cir.
17   2004), as amended (Sept. 1, 2004).4
18           Resisting this conclusion, the government points to Plaintiff’s prior district court
19   cases that were dismissed for lack of jurisdiction, one of which was affirmed on appeal,
20   and argues that the Court should dismiss the instant case as well. But Plaintiff’s prior
21   cases involved challenges to the denial of Plaintiff’s adjustment of status applications as
22   opposed to a naturalization petition. Challenges to decisions regarding adjustment of
23   status applications are explicitly prohibited by 8 U.S.C. § 1252(a)(2)(B)(i)
24   (“Notwithstanding any other provision of law (statutory or nonstatutory), . . . no court
25   shall have jurisdiction to review . . . any judgment regarding the granting of relief under
26
     4
       Although the Ninth Circuit decided De Lara Bellajaro before the REAL ID Act was
27   passed, the language of 8 U.S.C. § 1421(c) has not changed. Accordingly, the reasoning
     of De Lara Bellajaro continues to apply and § 1421(c) continues to “plainly confer[]
28   jurisdiction” on district courts even when removal proceedings are pending. See 378 F.3d
     at 1046.

                                                 -5-
         Case 2:21-cv-00071-JAT Document 18 Filed 08/04/21 Page 6 of 11



 1   [8 U.S.C. §] 1255.”).5 In this case, the Court is not faced with an explicit jurisdictional
 2   bar to review adjustment of status applications under 8 U.S.C. § 1252(a)(2)(B)(i), but
 3   rather an explicit grant of jurisdiction to consider naturalization applications under
 4   8 U.S.C § 1421(c). The Court cannot ignore this explicit grant of jurisdiction. See New
 5   Orleans Pub. Serv., Inc. v. Council of New Orleans, 491 U.S. 350, 358 (1989) (“[F]ederal
 6   courts lack the authority to abstain from the exercise of jurisdiction that has been
 7   conferred.”).
 8           The government also argues that the Court exercising jurisdiction in this case and
 9   naturalizing Plaintiff would effectively terminate her removal proceedings and undermine
10   8 U.S.C. § 1252(a)(5), which provides that “a petition for review filed with an
11   appropriate court of appeals in accordance with this section shall be the sole and
12   exclusive means for judicial review of an order of removal.” Other statutes, however,
13   create safeguards to assure that the USCIS and district courts do not interfere with
14   removal proceedings. For example, 8 U.S.C. § 1429 provides that “no application for
15   naturalization shall be considered by the Attorney General if there is pending against the
16   applicant a removal proceeding pursuant to a warrant of arrest issued under the
17   provisions of this chapter or any other Act.” If the USCIS denies naturalization on that
18   basis, a district court’s review is limiting to reviewing only the USCIS’s conclusion that
19   § 1429 applies. De Lara Bellajaro, 378 F.3d at 1046.
20           The USCIS concluded, however, that § 1429 does not apply in this case under
21   Ninth Circuit law. The Final Order states that Plaintiff’s petition was not barred by
22   § 1429 because Plaintiff’s removal proceedings are not “pursuant to a warrant of arrest.”
23   Contrary to other courts, the Ninth Circuit has concluded “warrant of arrest” within the
24   meaning of § 1429 refers to “a writ that issues to arrest and detain an alien” rather than
25   simply a notice to appear. Compare Yith v. Nielsen, 881 F.3d 1155, 1165–68 (9th Cir.
26   2018), with Klene v. Napolitano, 697 F.3d 666, 670 (7th Cir. 2012), and Gardener v.
27
     5
      Plaintiff also sought mandamus relief from this Court to order the USCIS to adjudicate
28   her N-400 applications. However, at the time, the USCIS had already denied the N-400
     application, so there was no N-400 application pending before the USCIS.

                                                -6-
      Case 2:21-cv-00071-JAT Document 18 Filed 08/04/21 Page 7 of 11



 1   Barr, No. 4:18 CV 620 (JMB), 2019 WL 1001340, at *6 (E.D. Mo. Mar. 1, 2019)
 2   (“[W]hile there may be some appeal to the Ninth Circuit’s analysis, it is ultimately
 3   unworkable.”).
 4          Because § 1421(c) expressly confers jurisdiction on this Court and § 1429 was not
 5   a basis for the USCIS’s denial of the Second N-400 Application, the Court concludes that
 6   it has subject matter jurisdiction to conduct a de novo review of Plaintiff’s naturalization
 7   application.
 8          b.      Motion to Dismiss for Failure to State a Claim and Motion for
 9   Summary Judgment
10          The government next argues that even if the Court has jurisdiction over Plaintiff’s
11   petition, Plaintiff is statutorily ineligible to naturalize because she fails to meet the
12   requirements of 8 U.S.C. 1427(a). Accordingly, the government argues that it is entitled
13   to dismissal or summary judgment.
14          To survive a Rule 12(b)(6) motion for failure to state a claim, a complaint must
15   meet the requirements of Rule 8(a)(2). Rule 8(a)(2) requires a “short and plain statement
16   of the claim showing that the pleader is entitled to relief” so that the defendant has “fair
17   notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
18   Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
19   A complaint must also contain sufficient factual matter, which, if accepted as true, states
20   a claim to relief that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
21   (quoting Twombly, 550 U.S. at 555).
22          Summary judgment is appropriate “if the movant shows that there is no genuine
23   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
24   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
25   The party asserting “that a fact cannot be or is genuinely disputed must support th[at]
26   assertion by” either “citing to particular parts of materials in the record” or “showing that
27   materials cited do not establish the absence or presence of a genuine dispute, or that an
28   adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P.


                                                 -7-
      Case 2:21-cv-00071-JAT Document 18 Filed 08/04/21 Page 8 of 11



 1   56(c)(1)(A)–(B).
 2          Here, the government argues, and the USCIS found in the Final Order, that
 3   Plaintiff “failed to establish that [she is] a lawful permanent resident and ha[s] been a
 4   lawful permanent resident for at least five years preceding the date of filing [the Second
 5   N-400 Application]” as required by 8 U.S.C. 1427(a). (Doc. 1-2 at 5). The USCIS further
 6   stated that “an immigration judge has determined that [Plaintiff is] not a lawful
 7   permanent resident and that clear and convincing evidence supports the conclusion that
 8   [her] application for adjustment of status was never approved[,]” and the “USCIS cannot
 9   make a finding to the contrary. Janjua v. Neufeld, 933 F.3d 1061 (9th Cir. 2019).” (Doc.
10   1-2 at 5–6).
11          Although Janjua discussed the standards for issue preclusion, it did so while
12   “[a]ssuming without deciding that issue preclusion applies in immigration adjustment of
13   status proceedings.” 933 F.3d at 1065. Janjua did not discuss issue preclusion in the
14   context of a naturalization petition. As discussed above, naturalization proceeds are
15   different, particularly when it comes to district court review under 8 U.S.C § 1421(c).
16   Section 1421(c)’s “grant of authority is unusual in its scope—rarely does a district court
17   review an agency decision de novo and make its own findings of fact.” Nagahi v. INS,
18   219 F.3d 1166, 1169 (10th Cir. 2000). On the issue of how preclusion principles apply to
19   naturalization proceedings, the Ninth Circuit has not spoken, and various district courts
20   are split. Compare, e.g., Bigure v. Hansen, No. 1:16-CV-808, 2017 WL 25503, at *3
21   (S.D. Ohio Jan. 3, 2017) (concluding that claim preclusion did not apply in part because
22   § 1421(c) requires a court reviewing a naturalization denial to review the denial de novo
23   and to “make its own findings of fact and conclusions of law”), with Ahmad v. Johnson,
24   No. 16-CV-01776-JCS, 2017 WL 6945395 (N.D. Cal. Oct. 10, 2017), at *9 (determining
25   “that the reasoning in Bigure is not persuasive” and “conclud[ing] that Congress did not
26   intend to preclude the application of collateral estoppel in naturalization proceedings
27   based on prior judicial or administrative determinations”).
28          On the record in this case, the Court concludes that the immigration judge’s


                                                -8-
      Case 2:21-cv-00071-JAT Document 18 Filed 08/04/21 Page 9 of 11



 1   findings do not have preclusive effect on the USCIS or this Court. “Congress has
 2   explicitly stated that the findings of the BIA or an IJ in terminating removal proceedings
 3   do not have any effect whatsoever on the question of whether the USCIS should
 4   naturalize a person[.]” Nesari v. Taylor, 806 F. Supp. 2d 848, 868 (E.D. Va. 2011). Here,
 5   the immigration judge concluded that Plaintiff failed to demonstrate that she was a lawful
 6   permanent resident as required by 8 U.S.C. § 1429. By its own terms, however, § 1429
 7   provides that
 8                   the findings of the Attorney General in terminating removal
                     proceedings or in canceling the removal of an alien pursuant
 9                   to the provisions of this chapter, shall not be deemed binding
                     on any way upon the Attorney General with respect to the
10                   question of whether such person has established his eligibility
                     for naturalization as required by this subchapter.
11
12   (emphasis added). Accordingly, even assuming general principles of issue and claim
13   preclusion apply to naturalization proceedings, the particular findings at issue in this case
14   specifically have no binding effect under the plain terms of § 1429.
15          Moreover, the immigration judge’s findings in this case were not part of a final
16   judgment. “Collateral estoppel . . . requires that ‘[w]hen an issue of fact or law is actually
17   litigated and determined by a valid and final judgment, and the determination is essential
18   to the judgment, the determination is conclusive in a subsequent action between the
19   parties, whether on the same or a different claim.’” Eilrich v. Remas, 839 F.2d 630, 632
20   (9th Cir. 1988) (quoting Restatement (Second) of Judgments § 27 (1982)). Here,
21   Plaintiff’s removal proceedings were administratively closed for a period and are now
22   ongoing; accordingly, there has been no final judgment. See Castaneda-Merchan v.
23   Lynch, 672 F. App’x 499, 500 (5th Cir. 2017) (“Because Castaneda-Merchan’s prior
24   deportation proceedings were administratively closed, there was no final judgment.”).
25          The government notes that “Plaintiff never filed an interlocutory appeal with the
26   BIA to challenge [the immigration judge’s] decision,” but the government cites no
27   authority providing that the failure to file an interlocutory appeal converts a non-final
28   judgment into a “final” order for purposes of collateral estoppel. (Doc. 15 at 2). The


                                                  -9-
      Case 2:21-cv-00071-JAT Document 18 Filed 08/04/21 Page 10 of 11



 1   Court is aware of no such authority.
 2          c.     Further Proceedings
 3          Because the Court holds that neither dismissal nor summary judgment are
 4   appropriate, the Court will require briefing on how this case should proceed.
 5          Although the USCIS found that 18 U.S.C. § 1429 does not apply in this case, “[the
 6   Ninth Circuit] ha[s] recognized that ‘[t]he natural reading of [§ 1429] is that removal
 7   proceedings and final removal orders are to take precedence over naturalization
 8   applications.’” De Lara Bellajaro, 378 F.3d at 1045; see also Zayed v. United States, 368
 9   F.3d 902, 905 (6th Cir. 2004) (“Section 1429 was designed to end this race between the
10   alien to gain citizenship and the Attorney General to deport him. That objective was
11   accomplished by according priority to removal proceedings.” (citations omitted)).
12          Recognizing this policy judgment, several district courts facing similar issues have
13   stayed naturalization proceedings pending the outcome of removal proceedings. See
14   Adesida v. Tritten, No. CV 20-1593 (DSD/TNL), 2021 WL 1617149, at *3–4 (D. Minn.
15   Apr. 26, 2021); Dilone v. Nielsen, 358 F. Supp. 3d 490, 504–05 (D. Md. 2019); Gardener
16   v. Barr, No. 4:18 CV 620 (JMB), 2019 WL 1001340, at *5 (E.D. Mo. Mar. 1, 2019); Eisa
17   v. United States Citizenship & Immigration Servs., No. 05-cv-773, 2005 WL 8164569, at
18   *3 (D. Minn. Dec. 23, 2005), report and recommendation adopted, No. 05-cv-773, 2006
19   WL 8445001 (D. Minn. Jan. 31, 2006).
20          Accordingly, the parties shall submit briefing addressing whether, given that
21   removal proceeding will likely need to conclude first, there is anything currently ripe for
22   this Court to decide.
23   III.   CONCLUSION
24          For the foregoing reasons,
25          IT IS ORDERED that the government’s Motion for Summary Judgment and
26   Motion to Dismiss, (Doc. 9) is DENIED.
27   ///
28   ///


                                               - 10 -
      Case 2:21-cv-00071-JAT Document 18 Filed 08/04/21 Page 11 of 11



 1         IT IS FURTHER ORDERED that within 14 days of the date of this Order, the
 2   parties shall simultaneously file briefing addressing how this case should proceed
 3   procedurally.
 4         Dated this 4th day of August, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 11 -
